DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 18 defines numerous variables including a first beam settling time Ofs_h and a second beam settling time Ofs_v. While these variables are properly defined in the claim, they are not included in the equation presented at the end of claim 18 and are therefore interpreted to have no bearing on the equation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 12, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 includes an equation relying upon a variable Ofs_v that has not been defined by the claim or any claim upon which the claim depends. Therefore, this variable is indefinite and the limits of the claim cannot be ascertained.
Claim 9 includes an equation relying upon variables Ofs_v and Ofs_h that have not been defined by the claim or any claim upon which the claim depends. 
Claim 12 recites a variable Ofs_v defining a second beam settling time but does not include any recitation of a first beam settling time. It is unclear whether or not the beam settles a first time, and whether or not the second beam settling time would follow a first beam settling time.
Claim 13 includes an equation relying upon a variable Ofs_v that has not been defined by the claim or any claim upon which the claim depends. Therefore, this variable is indefinite and the limits of the claim cannot be ascertained.
Claim 18 includes an equation relying upon variables Ofs_v and Ofs_h that have not been defined by the claim or any claim upon which the claim depends. Therefore, these variables are indefinite and the limits of the claim cannot be ascertained.
Allowable Subject Matter
Claims 1, 2, 4-8, 10, 11, 14-18, and 20 are allowed.

Regarding independent claim 1; Shiratsuchi et al. U.S. PGPUB No. 2018/0031498 discloses a charged particle beam inspection apparatus comprising: 5a movable stage (“an XY stage 105 movable at least on an XY plane is disposed” [0029}, configured to hold a substrate placed on the movable stage (“The substrate 101 is disposed on the XY stage 105” [0029]); a stage control circuit 114, configured to continuously move the movable stage in a direction opposite to a first direction (“the XY stage 105 is moved continuously in the -x direction (the opposite direction to the first 

The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a deflection control circuit performing the claimed steps.



Regarding dependent claims 2, 4, 6-8, 14, 16-18, and 20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 5, 11, and 15.

Claims 3, 9, 12, 13, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881